Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. 
In this case, the “such as a sugarcane harvester,” and text in parenthesis, i.e. “that would otherwise ….” should be deleted.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 12, the recitation: “the axes of rotation of said first and second distribution fans are oriented approximately perpendicular to the axis of rotation of said extractor fan” suggests a combination is claimed, however in parent claim, the extractor fan is not claimed in a combination with the apparatus: “An apparatus for handling and disposing of organic waste material generated by a sugarcane harvester equipped with an extractor having an extractor fan.” 	
The claim is indefinite and confusing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caillouet (5816036).


“(32) Various modification to the components of the harvester may be made and will be suggested by the above disclosure. For example, the harvester has conventional front and rear tires as shown in the figures to move the harvester through the field. Other rotatable drivers may be used for this purpose. In wet conditions, for example, rotatable tracks similar to tracks commonly employed on the heavy industrial and military equipment may be used to move the harvester through the field.”
[AltContent: textbox (intended extractor fan perpendicular to the fan(s) axis located in the distribution assembly)][AltContent: textbox (Fan(s) within the chamber)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Distribution chamber)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Distribution inlet)][AltContent: arrow][AltContent: textbox (Distribution outlet)][AltContent: arrow][AltContent: textbox (Duct inlet)][AltContent: arrow][AltContent: textbox (length)][AltContent: arrow][AltContent: textbox (Duct outlet)][AltContent: arrow]
    PNG
    media_image1.png
    559
    508
    media_image1.png
    Greyscale



1. An apparatus for handling and disposing of organic waste material generated by a sugarcane harvester having an extractor comprising: 
a) a distribution assembly (fig 6) configured to receive organic material from said extractor, wherein said distribution assembly further comprises at least one inlet, an internal chamber, and at least one outlet (marked up); 
b) at least one fan (106) disposed within said distribution assembly and configured to expel said 
c) at least one duct member having an inlet, an outlet and a length (marked up), wherein said inlet is operationally attached to said at least one outlet of said distribution assembly (shown/taught above), and 
wherein said outlet is configured to deposit said organic waste material on a track of said sugarcane harvester.

Caillouet teaches the alternate use of tracks (instead of the shown front & rear wheels), one skilled in the art would recognize the organic waste material would be deposited on the upper surface of the track(s), because the track(s) is/are well known to extend from the front to the rear end, and in between the sugarcane harvester (see figs 5, 6).

2. The apparatus of claim 1, wherein said organic waste material is deposited on an upper surface of said track of said sugarcane harvester (already addressed above).

3. The apparatus of claim 2, wherein said track is configured to redeposit said organic waste material in the path of said sugarcane harvester (intended capability is obvious).

4. The apparatus of claim 3, wherein said sugarcane harvester is configured to traverse over said redeposited organic waste material (intended capability is obvious, since the top of the tracks travel forward, then back).



sweeper blade 127 sweeps leaves off the arm 107 to prevent leaf buildup, and assists in the continuous discharge of leaves through the ducts 114 of the harvester.”


5. The apparatus of claim 1, wherein said at least one fan further comprises: a) a first fan configured to rotate in a clockwise direction; and b) a second fan configured to rotate in a counterclockwise direction (additional fan as taught above, it would be within the skill to rotate counter to the 1st fan, 106).


The following are already addressed above, unless otherwise noted:

6. An apparatus for handling and disposing of organic waste material generated by a sugarcane harvester equipped with an extractor having an extractor fan (marked up) comprising: a) a distribution assembly configured to receive organic material from said extractor, wherein said distribution assembly further comprises at least one inlet, an internal chamber, and first and second outlets (shown above); 
b) a first distribution fan disposed within said first outlet of said distribution assembly, wherein said first distribution fan is configured to expel a portion of said organic waste material from said first outlet of said distribution assembly; 
c) a second distribution fan disposed within said second outlet of said distribution assembly, wherein said second distribution fan is configured to expel said organic waste material from said first outlet of said distribution assembly (shown above); 
d) a first duct member having an inlet, an outlet and a length, wherein said inlet of said duct member is operationally attached to said first outlet of said distribution assembly, and wherein said 
e) a second duct member having an inlet, an outlet and a length, wherein said inlet of said second duct member is operationally attached to said first outlet of said distribution assembly, and wherein said outlet of said second duct member is configured to deposit a portion of said organic waste material on a track of said sugarcane harvester (similarly to the 1st duct addressed above).

7. The apparatus of claim 6, wherein said organic waste material deposited on a track of said sugarcane harvester is redeposited in the path of said sugarcane harvester (cl. 2).

8. The apparatus of claim 7, wherein said sugarcane harvester is configured to traverse over said redeposited organic waste material (cl. 3).

9. The apparatus of claim 6, wherein said first distribution fan is configured to rotate in a clockwise direction and said second distribution fan is configured to rotate in a counterclockwise direction (obvious rotational direction).

10. The apparatus of claim 6 wherein said first duct member is disposed along a first side of said sugarcane harvester and said second duct member is disposed along a second side of said sugarcane harvester (fig 6).

11. The apparatus of claim 6, wherein the axes of rotation of said first and second distribution fans are approximately parallel to each other (fig 6).

approximately perpendicular to the axis of rotation of said extractor fan (shown/taught above).

13. The apparatus of claim 6, wherein said first and second distribution fans are configured to further chop organic waste material in said distribution assembly (intended use is obvious).


The following method of using are met in the apparatus detailed above, except as noted:

14. A method for handling and disposing of organic waste material generated by a sugarcane harvester having an extractor comprising: a) providing a waste handing apparatus on said sugarcane harvester, said waste handling apparatus further comprising: i) a distribution assembly configured to receive organic material from said extractor, wherein said distribution assembly further comprises at least one inlet, an internal chamber, and at least one outlet; ii) at least one fan disposed within said distribution assembly; iii) at least one duct member having an inlet, an outlet and a length, wherein said inlet is operationally attached to said at least one outlet of said distribution assembly; b) delivering organic waste material from said extractor of said sugarcane harvester to said internal chamber of said distribution assembly; c) chopping said organic waste material using said at least one fan disposed within said distribution assembly; d) delivering said chopped organic waste material into said at least one duct member; and e) depositing said chopped organic waste material on a track of said sugarcane harvester.

15. The method of claim 14, further comprising depositing said organic waste material on an 

16. The method of claim 15, further comprising redepositing said organic waste material in the path of said sugarcane harvester.

17. The method of claim 16, further comprising at least partially plowing said organic waste material into underlying soil using the tracks of said harvester (for example, scroll knife is capable of partially plowing).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Fowler (3791114) teaches in fig 1, two distribution outlets intended to deposit the organic waste material / cane tops and other trash in front the track 14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671